                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

MCHAEL MAEDA and ILIANA                  )   CIVIL NO. 18-00459 JAO-RLP
SANCHEZ, individually and on             )
behalf of all others similarly situated, )   ORDER GRANTING IN PART AND
                                         )   DENYING IN PART DEFENDANT
              Plaintiffs,                )   PINNACLE FOODS INC.’S MOTION
                                         )   TO DISMISS PLAINTIFFS’ CLASS
      vs.                                )   ACTION COMPLAINT
                                         )
PINNACLE FOODS INC.; DOES 1 )
THROUGH 50,                              )
                                         )
              Defendants.                )
                                         )

        ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT PINNACLE FOODS INC.’S MOTION TO DISMISS
           PLAINTIFFS’ CLASS ACTION COMPLAINT

      This putative consumer class action arises out of the sale and marketing of

Defendant Pinnacle Food Inc.’s (“Defendant”) Hawaiian brand snacks, including:

Hawaiian Kettle Style Potato Chips, Original; Hawaiian Kettle Style Potato Chips,

Luau BBQ; Hawaiian Kettle Style Potato Chips, Sweet Maui Onion; Hawaiian

Kettle Style Potato Chips, Ginger Wasabi; Hawaiian Kettle Style Potato Chips,

Hulapeno; Hawaiian Kettle Style Potato Chips, Mango Habanero; Hawaiian Luau

Barbeque Rings; and Hawaiian Sweet Maui Onion Rings (collectively “Hawaiian

Snacks”). Plaintiffs allege that they purchased these snacks due to false and
deceptive labeling, packaging, and advertising, which misled them into believing

that the snacks are made in Hawai‘i from local ingredients.

      Defendant moves to dismiss this action for lack of personal jurisdiction, lack

of actionable misrepresentation as to the consumer protection claims, failure to

state a claim, and lack of standing. For the reasons articulated below, the Court

GRANTS IN PART AND DENIES IN PART Defendant’s Motion to Dismiss

Plaintiffs’ Class Action Complaint. ECF No. 11.

                                 BACKGROUND

      Plaintiffs commenced this action on October 12, 2018 in the Circuit Court of

the First Circuit, State of Hawai‘i. Defendant removed the action on November

23, 2018. Plaintiffs allege that although the Hawaiian Snacks are manufactured in

Algona, Washington, Defendant markets them in such a manner as to mislead

consumers into believing that they were manufactured in Hawai‘i.

      Plaintiffs assert the following claims: (1) violation of Hawai‘i’s made in

Hawai‘i statute (Haw. Rev. Stat. § 486-119); (2) violation of Hawai‘i’s Uniform

Deceptive Trade Practices Act (Haw. Rev. Stat. Chapter 480); (3) violation of

Hawai‘i’s false advertising law (Haw. Rev. Stat. § 708-871); (4) violation of

California’s Consumers Legal Remedies Act (Cal. Civil Code § 1750);

(5) violation of California’s unfair competition law (Cal. Business & Professions

Code § 17200); (6) violation of California’s false advertising law (Cal. Business &


                                         2
Professions Code § 17500); (7) breach of express warranty; (8) breach of implied

warranty; (9) common law fraud; (10) intentional misrepresentation; (11) negligent

misrepresentation; and (12) quasi-contract/unjust enrichment/restitution.

      The three proposed classes identified by Plaintiffs are as follows:

      Hawaii Class: All persons, who, within the relevant statute of
      limitations period, purchased any of the Hawaiian Snacks, in the State
      of Hawai‘i.
      California Class: All persons, who, within the relevant statute of
      limitations period, purchased any of the Hawaiian Snacks, in the State
      of California.
      California Consumer Subclass: All persons, who, within the relevant
      statute of limitations period, purchased any of the Hawaiian Snacks
      for personal, family, or household purpose, in the State of California.
Compl. at ¶ 51.
      In their prayer for relief, Plaintiffs request a declaration that Defendant’s

conduct violates the law; restitution; damages; punitive damages; attorneys’ fees

and costs; and pre and post judgment interest. Id. at 31-32.

                               LEGAL STANDARD

A. Rule 12(b)(1)

      Under Federal Rule of Procedure (“FRCP”) 12(b)(1), a district court must

dismiss a complaint if it lacks subject matter jurisdiction to hear the claims alleged

in the complaint. Fed. R. Civ. P. 12(b)(1). “Standing is a threshold matter central

to our subject matter jurisdiction.” Bates v. United Parcel Serv., Inc., 511 F.3d

974, 985 (9th Cir. 2007). “[L]ack of Article III standing requires dismissal for lack

                                          3
of subject matter jurisdiction under [FRCP] 12(b)(1).” Maya v. Centex Corp., 658

F.3d 1060, 1067 (9th Cir. 2011) (citations omitted). In determining constitutional

standing, the trial court has the authority to “to allow or to require the plaintiff to

supply, by amendment to the complaint or by affidavits, further particularized

allegations of fact deemed supportive of plaintiff’s standing.” Id. (citation and

quotations omitted). The court “must accept as true all material allegations of the

complaint, and must construe the complaint in favor of the complaining party”

when “ruling on a motion to dismiss for want of standing.” Warth v. Seldin, 422

U.S. 490, 501 (1975).

B. Rule 12(b)(2)

      Under FRCP 12(b)(2), a defendant may seek dismissal of an action, or of

particular claims, for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). In

determining whether personal jurisdiction exists, courts may consider evidence

presented in affidavits and declarations. Doe v. Unocal Corp., 248 F.3d 915, 922

(9th Cir. 2001) abrogated on other grounds by Daimler AG v. Bauman, 571 U.S.

117 (2014). Plaintiffs bear the burden of showing that courts have personal

jurisdiction over defendants. See Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154

(9th Cir. 2006). Absent formal discovery or an evidentiary hearing, “this

demonstration requires that the plaintiff make only a prima facie showing of

jurisdictional facts to withstand the motion to dismiss.” Id. (quotations omitted).


                                            4
To make this prima facie showing, a plaintiff can rely on the allegations in its

complaint to the extent that the moving party does not controvert those allegations.

See Doe, 248 F.3d at 922.

C. Rule 12(b)(6)

       FRCP 12(b)(6) authorizes dismissal of a complaint that fails “to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6)

motion to dismiss, “‘the court accepts the facts alleged in the complaint as true,’

and ‘[d]ismissal can be based on the lack of a cognizable legal theory or the

absence of sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital

Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)) (alteration in original). However,

conclusory allegations of law, unwarranted deductions of fact, and unreasonable

inferences are insufficient to defeat a motion to dismiss. Sprewell v. Golden State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of

Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000).

Furthermore, the court need not accept as true allegations that contradict matters

properly subject to judicial notice. Sprewell, 266 F.3d at 988.

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.


                                            5
Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). The tenet that the court must accept as true all of the allegations contained

in the complaint does not apply to legal conclusions. Id. As such, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

original). If dismissal is ordered, the plaintiff should be granted leave to amend

unless it is clear that the claims could not be saved by amendment. Swartz v.

KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007).

                                    DISCUSSION

      Defendant seeks dismissal of the Complaint with prejudice on the following

grounds: (1) the Court lacks personal jurisdiction over the claims asserted by

Plaintiff Iliana Sanchez; (2) Plaintiffs’ consumer protection claims fail because

Plaintiffs have not alleged an actionable misrepresentation; (3) Plaintiffs’ common

law claims fail as a matter of law; and (4) Plaintiffs lack standing to seek




                                            6
prospective injunctive relief. The Court addresses each of Defendant’s arguments

in turn.

A. Personal Jurisdiction Over Nonresident Plaintiff Iliana Sanchez and Unnamed
   Nonresident Class Members

       Defendant contends that the Court lacks personal jurisdiction over the claims

asserted by Plaintiff Iliana Sanchez, as well as the unnamed nonresident class

members.

       1. The Court Lacks Personal Jurisdiction Over Plaintiff Sanchez’s Claims

       Defendant successfully challenges Plaintiff Sanchez’s satisfaction of

personal jurisdiction requirements. Although they bear the burden of establishing

that jurisdiction is proper, Boschetto v. Hansing, 539 F.2d 1011, 1015 (9th Cir.

2008), Plaintiffs have not demonstrated that the Court has personal jurisdiction

over Plaintiff Sanchez’s claims, nor even addressed the specific jurisdiction test. It

is well established that in a class action, personal jurisdiction requirements “must

be satisfied for each and every named plaintiff for the suit to go forward.” AM Tr.

v. UBS AG, 78 F. Supp. 3d 977, 987 (N.D. Cal. 2015) (quoting Abrams Shell v.

Shell Oil Co., 165 F. Supp. 2d 1096, 1107 n.5 (C.D. Cal. 2001)) (citation and

quotations omitted); Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d

1174, 1180 (9th Cir. 2004) (“Personal jurisdiction must exist for each claim

asserted against a defendant.”).



                                          7
      Hawai‘i’s long-arm statute, Hawaii Revised Statutes (“HRS”) § 634-35,

Authorizes the exercise of personal jurisdiction to the extent permitted by the Due

Process clause of the Fourteenth Amendment. Barranco v. 3D Sys. Corp., 6 F.

Supp. 3d 1068, 1077 (D. Haw. 2014) (citing Cowan v. First Ins. Co. of Haw., 61

Haw. 644, 649, 608 P.2d 394, 399 (1980)). Due Process requires that a defendant

have “minimum contacts with [the forum state] such that the maintenance of the

suit does not offend traditional notions of fair play and substantial justice.” Int’l

Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S.

310, 316 (1945) (citations omitted) (internal quotations omitted).

      There are two types of personal jurisdiction: “‘general’ (sometimes called

‘all-purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’)

jurisdiction.” Bristol-Myers Squibb Co. v. Superior Ct. of Cal., San Francisco

Cty., __ U.S. __, 137 S. Ct. 1773, 1779-80 (2017). A corporate defendant’s place

of incorporation and principal place of business are “paradig[m] . . . .bases for

general jurisdiction.” Daimler, 571 U.S. at 137 (citation omitted) (alteration in

original). When a court has general jurisdiction, it “may hear any claim against

that defendant, even if all the incidents underlying the claim occurred in a different

State.” Bristol-Myers, __ U.S. at __, 137 S. Ct. at 1780 (citation omitted). That

said, “‘only a limited set of affiliations with a forum will render a defendant




                                           8
amenable to’ general jurisdiction in that State.” Id. (citation omitted). It is

undisputed that the Court lacks general jurisdiction over Defendant.

      A court has specific jurisdiction over a nonresident defendant when it

“purposefully avails itself of the privilege of conducting activities within the forum

State,” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985), and “the suit

‘aris[es] out of or relate[s] to the defendant’s contacts with the forum.’” Daimler,

571 U.S. at 127 (citation omitted); Bristol-Myers, __ U.S. at __, 137 S. Ct. at 1781

(alteration in original) (“In order for a court to exercise specific jurisdiction over a

claim, there must be an ‘affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the

forum State.’”). Although courts must consider a variety of interests in

determining whether personal jurisdiction is present, including those of the forum

State and the plaintiff’s forum of choice, the “primary concern” is “the burden on

the defendant.” Bristol-Myers, __ U.S. at __, 137 S. Ct. at 1780 (citations omitted)

(internal quotations omitted).

      The Ninth Circuit employs a three-part test to determine whether a court

may exercise specific jurisdiction over a nonresident defendant:

             (1) the defendant must either purposefully direct his activities
             toward the forum or purposefully avail himself of the privileges
             of conducting activities in the forum; (2) the claim must be one
             which arises out of or relates to the defendant’s forum-related
             activities; and (3) the exercise of jurisdiction must comport with
             fair play and substantial justice, i.e., it must be reasonable.
                                            9
Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017)

(internal citations and quotations omitted). The plaintiff bears the burden of

establishing the first two prongs. Schwarzenegger v. Fred Martin Motor Co., 374

F.3d 797, 802 (9th Cir. 2004). If either prong is not satisfied, “personal

jurisdiction is not established in the forum state.” Id. If the plaintiff satisfies the

first two prongs, “the burden then shifts to the defendant to ‘present a compelling

case’ that the exercise of jurisdiction would not be reasonable.” Id.

      The specific jurisdiction inquiry focuses on the relationship between the

nonresident defendant, the forum, and the litigation. Walden v. Fiore, 571 U.S.

277, 284 (2014). “For a State to exercise jurisdiction consistent with due process,

the defendant’s suit-related conduct must create a substantial connection with the

forum State.” Id. This requires the relationship to “arise out of contracts that the

‘defendant himself’ creates with the forum state” and “looks to the defendant’s

contacts with the forum State itself, not the defendant’s contacts with persons who

reside there.” Id. at 284-85.

      Before applying the specific jurisdiction test, the Court addresses the parties’

dispute concerning the extension of Bristol-Myers Squibb Co. v. Superior Court of




                                           10
California, San Francisco County to this case.1 In its briefing, Defendant contends

that the Court should apply Bristol-Myers to dismiss the unnamed non-resident

class members for lack of personal jurisdiction. At the hearing, however, defense

counsel conceded that the personal jurisdiction inquiry before the Court can be

resolved without reliance on Bristol-Myers. While a number of district courts have

weighed in on whether Bristol-Myers should apply to federal courts and/or class

actions, the Court finds it unnecessary to resolve this issue because well-

established jurisprudence governs the present jurisdictional inquiry. Indeed,

Bristol-Myers involved the “straightforward application . . . of settled principles of

personal jurisdiction,” Bristol-Myers, __ U.S. __, 137 S. Ct. at 1783; see also id. at

1781 (“Our settled principles regarding specific jurisdiction control this case.”).

Accordingly, the Court declines to speculate as to the applicability of Bristol-

Myers in this particular context. Id. at __, 137 S. Ct. at 1783-84 (“[S]ince our

decision concerns the due process limits on the exercise of specific jurisdiction by

a State, we leave open the question whether the Fifth Amendment imposes the

same restrictions on the exercise of personal jurisdiction by a federal court.”). Any




1
  In Bristol-Myers, a mass tort action, the Supreme Court held that the California
courts could not exercise specific jurisdiction because the relevant plaintiffs were
not California residents and did not claim to have suffered harm in California. __
U.S. at __, 137 S. Ct. at 1782.
                                          11
reference to Bristol-Myers is limited to the longstanding personal jurisdiction

principles therein.

      Turning to the specific jurisdiction test, Plaintiff Sanchez has made no effort

to establish either of the first two prongs, nor has she cited the relevant test or

explained how this Court has specific jurisdiction over her claims, which concern

Defendant’s purported conduct in California and do not arise out of any of

Defendant’s contacts with Hawai‘i.

             a.       Prong One: Purposeful Direction

      When cases sound in tort, courts employ the purposeful direction test, also

known as the “effects” test. Axiom Foods, 874 F.3d at 1069. Under this test,

which derives from Calder v. Jones, 465 U.S. 783 (1984), “[t]he defendant must

have ‘(1) committed an intentional act, (2) expressly aimed at the forum state, (3)

causing harm that the defendant knows is likely to be suffered in the forum state.’”

Id. (citation omitted). Purposeful direction “usually consists of evidence of the

defendant’s actions outside the forum state that are directed at the forum, such as

the distribution in the forum state of goods originating elsewhere.”

Schwarzenegger, 374 F.3d at 803.

                   i. Intentional Act

      An intentional act is “an external manifestation of the actor’s intent to

perform an actual, physical act in the real world.” Washington Shoe Co. v. A–Z


                                           12
Sporting Goods, Inc., 704 F.3d 668, 674 (9th Cir. 2012), abrogated as recognized

in Axiom Foods, 874 F.3d at 1069-70; Schwarzenegger, 374 F.3d at 806. In the

Complaint, Plaintiffs allege that Defendant deceptively labeled the Hawaiian

Snacks to create impression that they are made in Hawai‘i and that it sells the

snacks at multiple retail locations throughout Hawai‘i and California. Defendant’s

conduct constitutes an intentional act.

                 ii. Express Aiming

      The second element requires Defendant to have “expressly aimed” its

intentional act at the forum state: Hawai‘i. Schwarzenegger, 374 F.3d at 806. As

noted above, Plaintiffs allege that the deceptively labeled Hawaiian Snacks were

and are sold throughout Hawai‘i. Accepting Plaintiffs’ allegations as true,

Defendant expressly aimed its conduct at Hawai‘i, but only as to Plaintiff Maeda

and the Hawai‘i class. See Calder, 465 U.S. at 789 (“In sum, California is the

focal point both of the story and of the harm suffered. Jurisdiction over petitioners

is therefore proper in California based on the ‘effects’ of their Florida conduct in

California.”). The same cannot be said of Plaintiff Sanchez, who claims to have

suffered harm in California based on Defendant’s deceptive labeling and

advertising of the Hawaiian Snacks in California. Therefore, Plaintiff Sanchez

fails to meet the second element of the purposeful direction test.




                                          13
                  iii. Foreseeable Harm

       The third and final element of the purposeful direction test is satisfied if

Defendant’s actions had “foreseeable effects” in the forum state. Brayton Purcell

LLP v. Recordon & Recordon, 606 F.3d 1124, 1131 (9th Cir. 2010), abrogated on

other grounds by Axiom Foods, 874 F.3d at 1069. Although it was foreseeable that

Plaintiff Maeda would suffer harm in Hawai‘i, it was not foreseeable that

Defendant’s actions in Hawai‘i (the advertising and sale of its products) would

cause harm to Plaintiff Sanchez in California. Accordingly, Plaintiff Sanchez has

not satisfied the elements of the purposeful direction test and has correspondingly

failed to establish the first prong of the specific jurisdiction test.

              b. Prong Two: Claims Arising Out of Defendant’s Forum-Related
                 Activities

       The second prong of the specific jurisdiction test requires Plaintiff Sanchez’s

claims to arise out of or relate to Defendant’s forum-related activities. Axiom

Foods, 874 F.3d at 1068. Plaintiff Sanchez has not argued, nor could she, that her

claims involving Defendant’s conduct in California arise out of Defendant’s

activities in Hawai‘i. Thus, even though Defendant directed certain actions to

Hawai‘i, said conduct has no bearing on the harm allegedly suffered in California.

       Because Plaintiff Sanchez has not met her burden as to the first and second

prongs, the Court finds that specific jurisdiction is lacking over Plaintiff Sanchez’s



                                            14
claims against Defendant, and it is unnecessary to address the reasonableness

prong of the specific jurisdiction test.

      2. The Court Cannot Exercise Pendent Jurisdiction Over Plaintiff Sanchez’s
         Claims

      In an effort to save Plaintiff Sanchez’s claims, Plaintiffs posit that the Court

can and should exercise pendent personal jurisdiction because her claims arise out

of the same nucleus of operative facts as those asserted by Plaintiff Maeda.

“Pendent jurisdiction exists where there is a sufficiently substantial federal claim

to confer federal jurisdiction, and a common nucleus of operative fact between the

state and federal claims.” Gilder v. PGA Tour, Inc., 936 F.2d 417, 421 (9th Cir.

1991) (emphasis added) (citing In re Nucorp Energy Sec. Litig., 772 F.2d 1486,

1490 (9th Cir. 1985)); United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

(1966) (“Pendent jurisdiction, in the sense of judicial power, exists whenever there

is a claim ‘arising under (the) Constitution, the Laws of the United States, and

Treaties made’. . . and the relationship between that claim and the state claim

permits the conclusion that the entire action before the court comprises but one

constitutional ‘case.’”); Action Embroidery, 368 F.3d at 1180-81 (“Pendent

personal jurisdiction is typically found where one or more federal claims for which

there is nationwide personal jurisdiction are combined in the same suit with one or

more state or federal claims for which there is not nationwide personal



                                           15
jurisdiction.”).2

       It is within the district court’s discretion to exercise personal pendent

jurisdiction. Action Embroidery, 368 F.3d at 1181. Pendent claims may be

dismissed “where considerations of judicial economy, convenience and fairness to

litigants so dictate.” Id. (citation and internal quotations omitted).

       Here, there is no federal claim to which Plaintiff Sanchez’s claims could

relate. A common nucleus of operative fact between Hawai‘i and California state

law claims cannot alone confer pendent personal jurisdiction. As such, the Court

declines to exercise pendent jurisdiction over Plaintiff Sanchez’s claims. Reitman

v. Champion Petfoods USA, Inc., No. CV181736DOCJPRX, 2018 WL 4945645, at

*6 (C.D. Cal. Oct. 10, 2018) (declining to exercise pendent personal jurisdiction

over the nonresident named defendants’ claims because there was no federal claim

upon which the plaintiffs could hook the out-of-state claims).



2
  Plaintiffs represent that Action Embroidery Corp. v. Atlantic Embroidery, Inc.
does not hold that a federal claim is required. But the plaintiffs in Action
Embroidery alleged antitrust violations under the Sherman Act, a federal claim, in
addition to their California state law claims. Action Embroidery, 368 F.3d at 1176.
Plaintiffs further cite two California district court cases—Allen v. ConAgra Foods,
Inc., No. 3:13-CV-01279-WHO, 2018 WL 6460451 (N.D. Cal. Dec. 10, 2018), and
Allen v. Similasan Corp., No. 12CV0376-BTM-WMC, 2013 WL 2120825 (S.D.
Cal. May 14, 2013)—to support the proposition that pendent jurisdiction can exist
in the absence of a federal claim. However, neither case discussed the critical
requirement that state law claims share a common nucleus of operative fact with
federal claims. Similasan, 2013 WL 2120825, at *3; ConAgra, 2018 WL 6460451,
at *7.
                                           16
      Insofar as Plaintiffs have failed to establish specific jurisdiction over

Plaintiff Sanchez’s claims and pendent jurisdiction is inapplicable absent a federal

claim, the Court DISMISSES Plaintiff Sanchez’s claims with prejudice.

      3. The Nonresident Unnamed Class Members

      Defendant initially sought dismissal of the nonresident unnamed class

members’ claims for lack of personal jurisdiction. But at the hearing, Plaintiffs’

counsel clarified that Plaintiff Maeda will represent the Hawai‘i and California

classes because he purchased Hawaiian Snacks in both states, and so Defendant

conceded that, for the time being, the nonresident unnamed claim members’ claims

remain.

B. Hawai‘i Consumer Protection Claims

      Defendants argue that Plaintiff Maeda’s consumer protection claims fail

because they have not alleged an actionable misrepresentation. Defendants

identify six bases for dismissal: (1) the Hawaiian trade name and imagery are

truthful and accurate references to the Hawaiian Brand Snacks’ heritage and are

nonactionable as a matter of law; (2) the challenged statements are nonactionable

puffery; (3) the challenged trade dress is not likely to mislead a significant portion

of reasonable consumers; (4) the Hawaiian trade name and trade dress indicate the

style, not the origin, of the product; (5) the Food and Drug Administration

(“FDA”) mandated labeling statements plainly disclose the products’ non-


                                          17
Hawaiian origin plainly in English; and (6) the Made in Hawaii statute does not

create a private right of action and the products do not violate the statute.3

        1. “Made in Hawaii” Statute – Count 1

        Plaintiff Maeda alleges that Defendant violated HRS § 486-1194 by


3
  These arguments also apply to Plaintiff Maeda’s California consumer protection
claims.
4
    Section 486-119 provides:

        (a) No person shall keep, offer, display or expose for sale, or solicit
        for the sale of any item, product, souvenir, or any other merchandise
        that is labeled “made in Hawaii” or that by any other means
        misrepresents the origin of the item as being from any place within the
        State, or uses the phrase “made in Hawaii” as an advertising or media
        tool for any craft item that has not been manufactured, assembled,
        fabricated, or produced within the State and that has not had at least
        fifty-one per cent of its wholesale value added by manufacture,
        assembly, fabrication, or production within the State.

        (b) Subsection (a) notwithstanding, no person shall keep, offer,
        display, expose for sale, or solicit the sale of any perishable consumer
        commodity that is labeled “made in Hawaii”, “produced in Hawaii”,
        or “processed in Hawaii” or that by any other means represents the
        origin of the perishable consumer commodity as being from any place
        within the State, or use the phrase “made in Hawaii”, “produced in
        Hawaii”, or “processed in Hawaii” as an advertising or media tool for
        any perishable consumer commodity, unless the perishable consumer
        commodity is wholly or partially manufactured, processed, or
        produced within the State from raw materials that originate from
        inside or outside the State and at least fifty-one per cent of the
        wholesale value of the perishable consumer commodity is added by
        manufacture, processing, or production within the State.

Haw. Rev. Stat. § 486-119.

                                           18
misrepresenting that the Hawaiian Snacks originated from Hawai‘i when they were

in fact produced on the mainland. Compl. at ¶ 68. The parties dispute Plaintiff

Maeda’s ability to assert a private cause of action pursuant to HRS § 486-119.

Defendant contends that the Board of Agriculture is vested with the authority to

enforce this provision. Plaintiff Maeda counters that because this provision is

found in Title 26, along with the Unfair and Deceptive Acts and Practices and

Uniform Deceptive Trade Practice Act, and those statutes provide private rights of

action, so too does HRS § 486-119. The Court disagrees.

      “To determine whether a private right of action exists under Hawaii statutory

or regulatory law, the court must determine whether the state legislature intended

to create a private cause of action.” White v. Time Warner Cable Inc., No. CIV.

12-00406 JMS, 2013 WL 787967, at *5 (D. Haw. Feb. 28, 2013) (citing Alakai Na

Keiki, Inc. v. Matayoshi, 127 Hawai‘i. 263, 285, 277 P.3d 988, 1010 (2012)).

Hawai‘i courts consider the following factors in determining whether a private

cause of action exists based on statutory requirements:

             (1) whether the plaintiff is “one of the class for whose special
             benefit the statute was enacted”; (2) whether there is “any
             indication of legislative intent, explicit or implicit, either to
             create such a remedy or to deny one”; and (3) whether a private
             cause of action would be “consistent with the underlying
             purposes of the legislative scheme to imply such a remedy for
             the plaintiff.”




                                         19
Hungate v. Law Office of David B. Rosen, 139 Haw. 394, 406, 391 P.3d 1, 13

(2017) (quoting Whitey’s Boat Cruises, Inc. v. Napali-Kauai Boat Charters, Inc.,

110 Hawai‘i 302, 312, 132 P.3d 1213, 1223 (2006)). Each of the foregoing are

relevant, but “‘the key factor’ is whether the legislature ‘intended to provide the

plaintiff with a private right of action.’” Id. (quoting Whitey’s Boat Cruises, 110

Hawai‘i at 313 n.20, 132 P.3d at 1224 n.20; Touche Ross & Co. v. Redington, 442

U.S. 560, 575 (2012) (noting that the three factors used to assess whether a private

cause of action may be implied from statutory language ultimately “are ones

traditionally relied upon in determining legislative intent”)).

      Plaintiff Maeda has not demonstrated that these factors support the existence

of a private right of action under HRS § 486-119.

          a. Class for Whose Special Benefit the Statute was Enacted

      With respect to the first factor, Plaintiff Maeda is not a member of the class

for whose special benefit HRS § 486-119 was enacted. Although Conference

Committee Reports during the 2009 legislative session initially identified the

“protect[ion of] consumers from false or misleading advertising” as one of the

purposes of the made in Hawai‘i statute, a later Report limited the purpose to

“preserv[ing] the credibility of the ‘Made in Hawaii label.’” Compare

https://www.capitol.hawaii.gov/session2009/commreports/SB1223_HD2_

HSCR1694_.pdf with https://www.capitol.hawaii.gov/session2009/commreports/


                                          20
SB1223_CD1_CCR95_.pdf (last visited May 9, 2019). Committee findings also

confirm that the statute was enacted to protect local craftspeople, not consumers:

             Your Committee finds that the “Made in Hawaii” label is an
             important designation and should be a clear indication that the
             product was produced in Hawaii and is substantially composed
             of materials from Hawaii. Your Committee further finds that
             preserving the integrity of the “Made in Hawaii” label is
             important from an economic standpoint as well as to honor the
             local artisans who keep native traditions alive through art. A
             meaningful “Made in Hawaii” label benefits local artisans and
             craftspersons who are currently forced to compete at an unfair
             disadvantage in the marketplace against unethical producers
             who unfairly imply that mass-produced, imported, or other
             counterfeit goods are made in Hawaii through labeling or other
             means.

https://www.capitol.hawaii.gov/session2009/commreports/SB1223_CD1_CCR95_

.pdf (last visited May 9, 2019).

         b. Indication of Legislative Intent

      The second factor—whether there is any indication of legislative intent,

explicit or implicit, to create or deny a remedy—likewise militates against a

finding that Plaintiff Maeda has a private cause of action under HRS § 486-119.

The express provisions of HRS Chapter 486 limit causes of action to the Board of

Agriculture. HRS § 486-36 states: “Notwithstanding other penalties provided in

this chapter, including but not limited to penalties provided under section 486-32,

the [B]oard [of Agriculture] may enforce this chapter in both administrative and




                                         21
judicial proceedings.” Haw. Rev. Stat. § 486-36. The Board of Agriculture5 may

institute a civil action in any court of competent jurisdiction to enforce an order

issued pursuant to HRS § 486-36 or “for injunctive relief to enjoin violation of any

order issued or rule adopted pursuant to this chapter, in addition to any other

remedy or penalty provided for under this chapter.” Id. This clearly identifies who

may enforce HRS § 486-119 and under what circumstances. The legislature’s

express identification of the entity conferred with the authority to enforce HRS

Chapter 486, coupled with the absence of a provision authorizing a private cause of

action under HRS § 486-119, indicates that Plaintiff Maeda may not avail himself

of this statute.

       Moreover, the fact that Title 26 explicitly authorizes private causes of action

for some (e.g., Chapter 480), but not all, of its chapters cuts against Plaintiff

Maeda’s contention that a private cause of action should correspondingly extend to

HRS § 486-119. The absence of a provision authorizing a private right of action

under HRS § 486-119 more reasonably suggests that that the legislature did not

contemplate one.




5
  Plaintiff Maeda claims that the Office of Consumer Protection has filed lawsuits
to enforce HRS § 486-119. Opp’n at 26 n.14. This does not support the argument
that he is entitled to assert a private cause of action pursuant to HRS § 486-119. At
most, it demonstrates that an agency may enforce the chapter.
                                           22
         c. Consistency of a Private Cause of Action with the Underlying
            Purposes of Legislative Scheme

      The third factor considers “whether a private cause of action would be

‘consistent with the underlying purposes of the legislative scheme to imply such a

remedy for the plaintiff.’” Hungate, 139 Haw. at 406, 391 P.3d at 13 (citation

omitted). Implying a private cause of action here would contravene the applicable

statutory provisions and legislative intent discussed above.

      Though not determinative, Plaintiff Maeda has not cited, and the Court has

not found, a case in which an individual plaintiff has brought a claim under HRS

§ 486-119. It appearing that enforcement of this section is limited to the Board of

Agriculture or another governmental agency, the Court finds that Plaintiff Maeda

does not have a private cause of action under HRS § 486-119. Accordingly, the

Court DISMISSES his “Made in Hawaii” claim (Count 1) without leave to amend.

      2. Unfair and Deceptive Acts or Practices (“UDAP”) – Count 2

      HRS § 480-2(a) deems unlawful “[u]nfair methods of competition and unfair

or deceptive acts or practices in the conduct of any trade or commerce.” Haw.

Rev. Stat. § 480-2(a). A deceptive practice has “the capacity or tendency to

mislead or deceive.” Courbat v. Dahana Ranch, Inc., 111 Hawai‘i 254, 261, 141

P.3d 427, 434 (2006) (citation and quotations omitted). A practice is unfair when

it “offends established public policy and when the practice is immoral, unethical,

oppressive, unscrupulous or substantially injurious to consumers.” Balthazar v.
                                         23
Verizon Haw., Inc., 109 Hawai‘i 69, 77, 123 P.3d 194, 202 (2005). A “deceptive

act or practice is ‘(1) a representation, omission, or practice[ ] that (2) is likely to

mislead consumers acting reasonably under the circumstances [where] (3) [ ] the

representation, omission, or practice is material.’” Courbat, 111 Hawai‘i at 262,

141 P.3d at 43 (citation omitted) (alterations in original). Representations,

omissions, or practices are considered “material” if they involve “information that

is important to consumers and, hence, likely to affect their choice of or conduct

regarding, a product.” Id. (citations and quotations omitted). The above test is

objective, “turning on whether the act or omission ‘is likely to mislead consumers’

. . . as to information ‘important to consumers’ . . . in making a decision regarding

the product or service.” Id. (citations omitted). “Hawaii’s consumer protection

laws look to a reasonable consumer, not the particular consumer.” Yokoyama v.

Midland Nat’l Life Ins. Co., 594 F.3d 1087, 1092 (9th Cir. 2010)). Ordinarily, the

question of whether a practice constitutes an unfair or deceptive trade practice is a

question of fact. Balthazar, 109 Hawai‘i at 72 n.4, 123 P.3d at 197 n.4 (citation

omitted).

      An HRS § 480-13 claim requires “four essential elements: (1) a violation of

chapter 480; (2) injury to plaintiff’s business or property resulting from such

violation; (3) proof of the amount of damages; and (4) a showing that the action is




                                            24
in the public interest or that the defendant is a merchant.” Davis v. Four Seasons

Hotel Ltd., 122 Hawai‘i 423, 455, 228 P.3d 303, 335 (2010).

       To the extent Plaintiff Maeda’s UDAP claim is based on fraudulent acts,

allegations must be pled with particularity pursuant to FRCP 9(b). Smallwood v.

NCsoft Corp., 730 F. Supp. 2d 1213, 1232-33 (D. Haw. 2010). FRCP 9(b) requires

a party alleging fraud or mistake to “state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b); In re GlenFed, Inc. Sec. Litig.,

42 F.3d 1541, 1547-48 (9th Cir. 1994) (en banc), superseded on other grounds by

15 U.S.C. § 78u–4. FRCP 9(b)’s purpose is threefold:

              (1) to provide defendants with adequate notice to allow them to
              defend the charge and deter plaintiffs from the filing of
              complaints “as a pretext for the discovery of unknown wrongs”;
              (2) to protect those whose reputation would be harmed as a
              result of being subject to fraud charges; and (3) to “prohibit []
              plaintiff[s] from unilaterally imposing upon the court, the
              parties and society enormous social and economic costs absent
              some factual basis.”

Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (citations omitted)

(alterations in original).

       The “who, what, when, where, and how” of the alleged misconduct must

accompany averments of fraud.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,

1106 (9th Cir. 2003) (citation omitted); Cafasso, U.S. ex rel. v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011). A plaintiff must offer something

greater “than the neutral facts necessary to identify the transaction.” Vess, 317
                                          25
F.3d at 1106. He or she must identify “what is false or misleading about a

statement, and why it is false.” Id. (citation omitted). The circumstances

constituting the alleged fraud must “be ‘specific enough to give defendants notice

of the particular misconduct . . . so that they can defend against the charge and not

just deny that they have done anything wrong.’” Id. (citations omitted).

      In the Complaint, Plaintiff Maeda alleges that

      77. [Defendant] violated HRS Chapter 480 and specifically § 480-
      2(a), by the conduct alleged above including, but not limited to,
      employing the unfair and deceptive acts and practices set forth herein.
      [Defendant]’s conduct of misrepresenting, concealing, suppressing, or
      otherwise omitting its actual practices created a likelihood of
      confusion or of misunderstanding and was both unfair and deceptive.

      78. As a result of [Defendant]’s unlawful business acts and
      practices [Defendant] has unlawfully obtained money from Plaintiff
      Maeda and members of the Hawai‘i Class. . . .

       ....

      80. [Defendant]’s false and misleading advertising of the Hawaiian
      Snacks therefore was and continues to be “unlawful” because it
      violates H.R.S. § 486-119 and other applicable laws described herein.

Compl. at ¶¶ 77-78, 80.

      Plaintiff Maeda offers insufficient factual allegations to state a claim under

HRS § 480-13 and his allegations fall well short of satisfying FRCP 9(b)’s

particularity requirement. Not only are Plaintiff Maeda’s allegations conclusory,

he fails to even identify the elements of an HRS § 480-13 claim. Mere

incorporation by reference of prior paragraphs and articulation of the legal
                                         26
conclusion that Defendant has violated HRS § 480-2(a) and other applicable laws

does not provide Defendant with fair notice of the factual premises of this claim,

nor satisfy federal pleading standards. Accordingly, Plaintiff Maeda’s UDAP

claim (Count 2) is DISMISSED. Because the identified deficiencies could

potentially be cured by amendment, the Court grants leave to amend this claim.

      3. Hawai‘i’s False Advertising Law – HRS § 708-871 – Count 3

      Plaintiff Maeda alleges that Defendant has represented and continues to

represent to the public, “through deceptive packaging and marketing, that the

Hawaiian Snacks are products made in Hawaii” which is “misleading because the

Hawaiian Snacks are made in the continental United States.” Compl. at ¶ 84.

Plaintiff Maeda asserts that Defendant has violated HRS § 708-871 by

disseminating misleading information when it “knows, knew, or should have

known through the exercise of reasonable care that the representation was and

continues to be misleading.” Id.

      Under § 708-871, “[a] person commits the offense of false advertising if, in

connection with the promotion of the sale of property or services, the person

knowingly or recklessly makes or causes to be made a false or misleading




                                         27
statement in any advertisement addressed to the public or to a substantial number

of persons.” Haw. Rev. Stat. § 708-871.6

      The Court finds that Plaintiff Maeda adequately states a claim for false

advertising (Count 3). Consequently, Defendant’s Motion to Dismiss is DENIED

as to the false advertising claim.

      4. California Consumer Protection Claims – Consumers Legal Remedies
         Act, Unfair Competition Law and False Advertising Law – Counts 4-6

      Defendant seeks dismissal of Plaintiff Maeda’s Consumers Legal Remedies

Act (“CLRA”), California Unfair Competition Law (“UCL”) and False

Advertising Law (“FAL”) claims because he has not pointed to any conduct that is

likely to deceive a reasonable consumer.

      California’s consumer protection laws all prohibit “unlawful, unfair, or

fraudulent business practices.” Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir.

2016) (citing Cal. Bus. & Prof. Code §§ 17200, 17500; Cal. Civ. Code § 1770).

They “prohibit ‘not only advertising which is false, but also advertising which[,]

although true, is either actually misleading or which has a capacity, likelihood or


6
   Although HRS § 708-871 is a criminal statutory provision, HRS § 603-23.5
authorizes a private right of action. Haw. Rev. Stat. § 603-23.5 (“Any person,
firm, private corporation, or municipal or other public corporation or trade
association or the attorney general or any county attorney, prosecuting attorney, or
corporation counsel may maintain an action to enjoin a continuance of any act in
violation of section 708-871 and if injured thereby for recovery of damages.”).


                                           28
tendency to deceive or confuse the public.’” Williams v. Gerber Prod. Co., 552

F.3d 934, 938 (9th Cir. 2008) (alteration in original) (quoting Kasky v. Nike, Inc.,

45 P.3d 243, 250 (Cal. 2002), as modified (May 22, 2002) (quoting Leoni v. State

Bar, 704 P.2d 183, 194 (Cal. 1985))). Any violation of the FAL necessarily

violates the UCL. Ebner, 838 F.3d at 963.

      Notwithstanding their differences, the consumer protection statutes are all

governed by the “reasonable consumer” test. Williams, 552 F.3d at 938. The

reasonable consumer test requires Plaintiff Maeda to “show that ‘members of the

public are likely to be deceived.’” Id. (quoting Freeman v. Time, Inc., 68 F.3d 285,

289 (9th Cir. 1995) (quoting Bank of the West v. Superior Court, 833 P.2d 545,

553 (Cal. 1992))) (quotations omitted). “Likely to deceive” requires more than a

mere possibility that Defendant’s packaging and marketing of the Hawaiian Snacks

“might conceivably be misunderstood by some few consumers viewing it in an

unreasonable manner.” Ebner, 838 F.3d at 965 (citation omitted); Lavie v. Procter

& Gamble Co., 129 Cal. Rptr. 2d 486, 495 (Cal. Ct. App. 2003). “The reasonable

consumer standard requires a probability ‘that a significant portion of the general

consuming public or of targeted consumers, acting reasonably in the

circumstances, could be misled.’” Ebner, 838 F.3d at 965 (emphasis added)

(citation omitted). “[W]hether or not a business practice is deceptive will usually




                                         29
be a question of fact not appropriate for decision on demurrer.” Williams, 552 F.3d

at 938.

      The crux of Plaintiff Maeda’s California consumer protection claims is that

Defendant markets and packages the Hawaiian Snacks in such a manner to suggest

that they are made in Hawai‘i when they are in fact manufactured in Washington.

Plaintiff Maeda’s claims characterize Defendant’s conduct as fraudulent. In

connection with his CLRA claim, Plaintiff Maeda alleges that he “reasonably and

justifiably relied on [Defendant]’s misleading and fraudulent conduct when

purchasing Hawaiian Snacks.” Compl. at ¶ 95. As part of his UCL claim, Plaintiff

Maeda avers that Defendant’s

             conduct . . . was and continues to be fraudulent because it has
             the effect of deceiving consumers into believing that the
             Hawaiian Snacks are made in Hawai‘i, when they are not. . . .
             As a result of [Defendant]’s fraudulent business acts and
             practices, [Defendant] has and continues to fraudulently obtain
             money from Plaintiffs.

Id. at ¶ 109-10. Plaintiff Maeda’s FAL claim charges Defendant with fraudulently

obtaining money from him as a result of its false advertising. Id. at ¶ 116.

Because Plaintiff Maeda alleges a course of fraudulent conduct applicable to all of

his consumer protection claims, the claims sound in fraud and FRCP 9(b) applies.

Kearns, 567 F.3d at 1125-27 (concluding that FRCP 9(b) applied to the plaintiff’s

UCL and CLRA claims because they were grounded in fraud).



                                         30
      The Court cannot at this stage conclude as a matter of law that a reasonable

consumer would not be deceived by the Hawaiian Snacks’ packaging and

marketing. However, even though Plaintiff Maeda’s allegations may pass muster

under ordinary notice pleading standards, they are insufficient under FRCP 9(b).

His conclusory and generalized allegations that Defendant’s conduct was and

continues to be unlawful, deceptive, and fraudulent, do not satisfy FRCP 9(b)’s

heightened pleading standard. Accordingly, Plaintiff Maeda’s California consumer

protection claims are DISMISSED. If Plaintiff Maeda offers more particularized

allegations concerning Defendant’s conduct, it is possible that the present

deficiencies could be cured by amendment. Therefore, the Court grants Plaintiff

Maeda leave to amend the California consumer protection claims (Counts 4-6).

C. Breach of Warranty

      1. Breach of Express Warranty – Count 7

      Plaintiff Maeda alleges that through its “HAWAIIAN” representation and

imagery on the Hawaiian Snacks’ packaging, Defendant expressly warranted that

the products are made in Hawai‘i. Compl. at ¶ 122. Under Hawai‘i law, express

warranties are created by a seller when:

             (a) Any affirmation of fact or promise made by the seller to the
             buyer which relates to the goods and becomes part of the basis
             of the bargain creates an express warranty that the goods shall
             conform to the affirmation or promise.



                                           31
              (b) Any description of the goods which is made part of the basis
              of the bargain creates an express warranty that the goods shall
              conform to the description.

Haw. Rev. Stat. § 490:2-313. In a breach of express warranty claim, Plaintiff

Maeda must prove that (1) Defendant made an affirmation of fact or promise

regarding the product; (2) that statement became part of the basis of the bargain;

and (3) the product failed to perform according to the statement. Neilsen v. Am.

Honda Motor Co., Inc., 92 Haw. 180, 190-91, 989 P.2d 264, 274-75 (Haw. Ct.

App. 1999).

      Defendant argues, and the Court agrees, that the use of the word

“Hawaiian,” combined with the imagery on the packaging, do not constitute an

affirmation of fact or promise. Broomfield v. Craft Brew All., Inc., No. 17-CV-

01027-BLF, 2017 WL 3838453, at *10 (N.D. Cal. Sept. 1, 2017) (dismissing the

plaintiffs’ express warranty claim with leave to amend because none of the

representations on the Kona beer packaging constitutes an express promise that

Kona beer is brewed exclusively in Hawai‘i).7 As such, Plaintiff Maeda has failed

to state a breach of express warranty claim. The Court therefore DISMISSES the

claim (Count 7). Because there is a possibility that this claim could be saved by

amendment, the Court grants Plaintiff Maeda leave to amend. Plaintiff Maeda is



7
 The Broomfield plaintiff’s express warranty claim was premised on California
Commercial Code § 2313, which is identical to HRS § 490:2-313.
                                         32
cautioned that failure to identify an affirmation of fact or promise in any amended

pleading will result in the dismissal of the claim without leave to amend.

        2. Breach of Implied Warranty of Merchantability – Count 8

        Plaintiff Maeda additionally alleges that Defendant impliedly promised that

the Hawaiian Snacks were made in Hawai‘i, based on the packaging. Compl. at

¶ 133. Because the snacks were not made in Hawai‘i, Plaintiff Maeda avers that

Defendant “has not ‘conformed to the promises . . . made on the container or

label,’” and as a result, he “did not receive the goods as impliedly warranted by

[Defendant] to be merchantable.” Id. Hawai‘i’s implied warranty of

merchantability law reads:

              [A] warranty that the goods shall be merchantable is implied in
              a contract for their sale if the seller is a merchant with respect to
              goods of that kind. Under this section the serving for value of
              food or drink to be consumed either on the premises or
              elsewhere is a sale.

              (2) Goods to be merchantable must be at least such as:

              .....

                  (f) Conform to the promises or affirmations of fact made on
                  the container or label if any.

Haw. Rev. Stat. § 490:2-314(1)-(2).8 The implied warranty of merchantability is




8
    Plaintiff Maeda mis-cites this provision as HRS § 490:2-2314.
                                           33
arguably the broadest warranty in the Uniform Commercial Code and is “implied

by operation of law into every sale of goods by a merchant seller.” Ontai v. Straub

Clinic and Hosp. Inc., 66 Haw. 237, 249-50, 659 P.2d 734, 744 (1983) (citations

omitted).

      Plaintiff Maeda’s breach of implied warranty of merchantability claim is

based solely on Defendant’s purported failure to “conform to the promises or

affirmations of fact made on the container or label.” Compl. at ¶ 130. Such a

claim rises and falls with Plaintiff Maeda’s breach of express warranty claim.

Broomfield, 2017 WL 3838453, at *11 (citations omitted). Inasmuch as the Court

already determined that the Hawaiian Snacks’ packaging—use of the word

“Hawaiian,” combined with the imagery on the packaging—does not constitute an

affirmation of fact or promise sufficient to establish an express warranty, the Court

likewise finds that Plaintiff Maeda’s breach of implied warranty claim is

insufficiently pled. Id. (holding that the implied warranty of merchantability claim

rises and falls with the express warranty claim; because the Kona beer packaging

did “not establish a promise sufficient to establish an express warranty,” the

implied warranty of merchantability claim was also insufficiently pled).9 Hence,



9
  The Broomfield plaintiff’s implied warranty of merchantability claim was
predicated on California Commercial Code § 2314(2)(f), which is identical to HRS
§ 490:2-314(2)(f).

                                         34
the Court DISMISSES Plaintiff Maeda’s breach of implied warranty of

merchantability claim (Count 8) with leave to amend.

D. Common Law Fraud /Intentional Misrepresentation – Counts 9 and 10

      Plaintiff Maeda alleges that Defendant “willfully, falsely, or knowingly

packaged and marketed the Hawaiian Snacks in a manner indicating that the

Hawaiian Snacks are made in Hawai‘i” even though they are made in the

continental United States. Compl. at ¶ 138. Plaintiff Maeda submits that

Defendant’s misrepresentations are and were material and that Defendant’s use of

“HAWAIIAN” and Hawaiian images in its labeling evidences its intention for

Plaintiff Maeda and consumers to rely on these representations. Id. at ¶¶ 139, 141.

Plaintiff Maeda claims that he relied on Defendant’s misrepresentations; had he

known the correct facts, he would not have purchased the Hawaiian Snacks, or he

would have declined to purchase the snacks at the set prices.10 Id. at ¶ 142.

      To establish a common law fraud claim, a plaintiff must show that there was

“(1) a representation of a material fact, (2) made for the purpose of inducing the

other party to act, (3) known to be false but reasonably believed true by the other




10
  The allegations supporting Plaintiff Maeda’s intentional misrepresentation claim
mirror his fraud claim. Compl. at ¶¶ 146-150.
                                         35
party, and (4) upon which the other party relies and acts to his or her damage.”11

Exotics Hawaii-Kona, Inc. v. E.I. Du Pont De Nemours & Co., 116 Hawai‘i 277,

298, 172 P.3d 1021, 1042 (2007).

       To establish an intentional misrepresentation claim, a plaintiff must

demonstrate that “(1) false representations were made by defendants, (2) with

knowledge of their falsity (or without knowledge of their truth or falsity), in

contemplation of plaintiff’s reliance upon these false representations, and (4)

plaintiff did rely upon them.” Shoppe v. Gucci Am., Inc., 94 Hawai‘i 368, 386, 14

P.3d 1049, 1067 (2000). “To be actionable, the alleged false representation must

relate to a past or existing material fact and not the occurrence of a future event.”

Id. (citation omitted).

       Because these claims sound in fraud, FRCP 9(b)’s heightened pleading

standards apply. Vess, 317 F.3d at 1103 (explaining that FRCP 9(b)’s particularity

requirement must be satisfied in addition to the pleading requirements for

fraud/intentional misrepresentation claims under state law). Plaintiff Maeda’s



11
   In California, fraud consists of the following elements: “(a) misrepresentation
(false representation, concealment, or nondisclosure); (b) knowledge of falsity (or
‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and
(e) resulting damage.” Kearns, 567 F.3d at 1126 (citation and quotations omitted).
Intentional misrepresentation claims are comprised of the same elements.
Celebrity Chefs Tour, LLC v. Macy’s, Inc., 16 F. Supp. 3d 1123, 1134 (S.D. Cal.
2014) (quoting Robinson Helicopter Co. v. Dana Corp., 102 P.3d 268, 274 (Cal.
2004) (citation omitted)).
                                            36
conclusory allegations fail to satisfy FRCP 9(b)’s particularity requirements. He

alleges that Defendant packaged and marketed the Hawaiian Snacks in a manner

indicating that the snacks are made in Hawai‘i when they are in fact made in the

continental United States, but he has not adequately specified the “who, what,

when, where, and how” of the alleged misrepresentations. Plaintiff Maeda offers

little more than his bare assertion that the use of Hawaiian images and the word

“Hawaiian” on the Hawaiian Snacks’ packaging violated the law and deceived

consumers. Plaintiff Maeda’s fraud and intentional misrepresentation claims

(Counts 9 and 10) must therefore be DISMISSED for failure to satisfy FRCP 9(b).

Insofar as the identified deficiencies could potentially be cured by amendment,

however, the Court grants leave to amend these claims.12

E. Negligent Misrepresentation – Count 11

      For his negligent misrepresentation claim, Plaintiff Maeda proffers that

Defendant has misrepresented that the Hawaiian Snacks were manufactured in

Hawai‘i when they were actually produced in Washington. Compl. at ¶ 154.

Plaintiff Maeda characterizes the misrepresentations as material because they relate

to the products’ characteristics and place of manufacture. Id. at ¶ 155. Plaintiff

Maeda alleges that Defendant knew or has been negligent in failing to know that



12
  Given that these claims are essentially one in the same, any amendment could
consolidate these claims into a single claim.
                                         37
the Hawaiian Snacks were made in Washington and that Defendant intended,

through its use of the term “HAWAIIAN” and Hawaiian images, for Plaintiff

Maeda and consumers to rely on the misrepresentations. Id. at ¶¶ 156-157.

According to Plaintiff Maeda, he reasonably and justifiably relied on Defendant’s

misrepresentations when purchasing the Hawaiian Snacks and would not have

purchased the snacks, or would not have purchased the snacks at the prices offered,

had he been aware of the correct facts. Id. at ¶ 158.

      To sustain a claim for negligent misrepresentation under Hawai‘i law,

Plaintiff Maeda must demonstrate that: (1) false information was supplied as a

result of the failure to exercise reasonable care or competence in communicating

the information; (2) the person for whose benefit the information was supplied

suffered the loss; and (3) the recipient relied upon the misrepresentation. Ass’n of

Apartment Owners of Newtown Meadows ex rel. its Bd. of Dirs. v. Venture 15, 115

Hawai‘i 232, 263, 167 P.3d 225, 256 (2007) (citation omitted). To establish a

claim for negligent misrepresentation under California law, Plaintiff Maeda must

show that Defendant: “(1) made a misrepresentation of a past or existing material

fact, (2) without reasonable ground for believing it to be true, (3) with intent to

induce another’s reliance on the fact misrepresented, (4) justifiable reliance on the

misrepresentation, and (5) resulting damage.” Woods v. Davol, Inc., No. 16-CV-

02616-KJM-CKD, 2017 WL 3421973, at *6 (E.D. Cal. Aug. 9, 2017) (citing


                                          38
Anschutz Corp. v. Merrill Lynch and Co. Inc., 785 F. Supp. 2d 799, 822 (N.D. Cal.

2011) (quoting Apollo Capital Fund, LLC v. Roth Capital Partners, LLC, 158 Cal.

App. 4th 226, 243 (2007))).

       In a footnote, Defendant argues that the economic loss rule bars this claim.

Mem. in Supp. of Mot. at 30 n.14. The economic loss rule bars causes of action

“where a plaintiff alleges a purely economic loss stemming from injury only to the

product itself.”13 State of Hawaii ex rel. Bronster v. U.S. Steel Corp., 82 Hawai‘i

32, 39, 919 P.2d 294, 301 (1996); City Express, Inc. v. Express Partners, 87

Hawai‘i 466, 469, 959 P.2d 836, 839 (1998). By its plain terms, the economic loss

rule is inapplicable to the facts of this case.

       Although district courts within the Ninth Circuit are split as to whether a

negligent misrepresentation claim is subject to FRCP 9(b), the judges in this

district have consistently concluded that a negligent misrepresentation claim is not

subject to FRCP 9(b) because it does not require intent. Smallwood, 730 F. Supp.

2d at 1231; Peace Software, Inc. v. Hawaiian Elec. Co., No. CIV. 09-00408 SOM/

LEK, 2009 WL 3923350, at *8 (D. Haw. Nov. 17, 2009); Illinois Nat. Ins. Co. v.



13
   This rule is codified at HRS § 663-1.2, BlueEarth Biofuels, LLC v. Hawaiian
Elec. Co., 780 F. Supp. 2d 1061, 1082 (D. Haw. 2011), which provides that “[n]o
person may recover damages, including punitive damages, in tort for a breach of a
contract in the absence of conduct that: (1) Violated a duty that is independently
recognized by principles of tort law; and (2) Transcended the breach of the
contract.” Haw. Rev. Stat. § 663-1.2.
                                            39
Nordic PCL Const., Inc., 870 F. Supp. 2d 1015, 1038 (D. Haw. 2012); Hele Ku

KB, LLC . BAC Home Loans Servicing, LP, No. CIV. 11-00183 LEK, 2011 WL

5239744, at *10 (D. Haw. Oct. 31, 2011); Liberty Mut. Ins. Co. v. Sumo-Nan LLC,

No. CV 14-00520 DKW-KSC, 2015 WL 6755212, at *5 (D. Haw. Nov. 4, 2015).

      California district courts are divided as to the applicability of FRCP 9(b) to

negligent misrepresentation claims, but many have likewise held that FRCP 9(b)

does not apply to negligent misrepresentation claims under California law. See,

e.g., Petersen v. Allstate Indem. Co., 281 F.R.D. 413, 417 (C.D. Cal. 2012)

(“Because the California tort of ‘negligent misrepresentation’ has a critically

different element from the tort of ‘fraud,’ analyzing negligent misrepresentation

under Rule 9(b) is contrary to both the express language and policy of the

statute.”); Cutler v. Rancher Energy Corp., No. SACV 13-00906-DOC, 2014 WL

1153054, at *4 (C.D. Cal. Mar. 11, 2014) (finding that “Rule 9(b) does not apply to

claims of negligent misrepresentation for two reasons: (1) the Ninth Circuit has

held that Rule 9(b) does not apply in cases where fraud is not an essential element

of a claim, and (2) California state law suggests that such claims sound primarily in

negligence, not fraud”); Woods, 2017 WL 3421973, at *7 (applying FRCP 8 to the

plaintiff’s negligent misrepresentation claim); Bernstein v. Vocus, Inc., No. 14-CV-

01561-TEH, 2014 WL 3673307, at *5 (N.D. Cal. July 23, 2014) (concluding that




                                         40
“negligent misrepresentation claims are not subject to the heightened pleading

standards of Rule 9(b)”).

      Under ordinary notice pleading standards, and accepting Plaintiff Maeda’s

factual allegations as true, the Court finds that he adequately states a claim for

negligent misrepresentation. Plaintiff Maeda asserts that Defendant made

misrepresentations concerning the origin of the Hawaiian Snacks knowing they

were false, to induce him and other consumers to rely on the representations, upon

which they relied, and he suffered damages as a result. Defendant’s Motion is

therefore DENIED as to Count 11.

F. Quasi-Contract/Unjust Enrichment/Restitution – Count 12

      Plaintiff Maeda lastly alleges that he reasonably relied on Defendant’s

intentional and recklessly misleading representations without receiving all benefits

promised by Defendant and that Defendant retained monies it received. Compl. at

¶¶ 162-163. To prevail on an unjust enrichment claim in Hawai‘i, “a plaintiff must

show that: 1) it has conferred a benefit upon the defendant, and 2) that the

retention of the benefit was unjust.” State Farm Fire and Cas. Co. v. Chung, 882

F. Supp. 2d 1180, 1192 (D. Haw. 2012) (citation omitted). California does not

recognize a standalone cause of action for unjust enrichment, which it




                                          41
synonymizes with restitution.14 Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753,

762 (9th Cir. 2015).

      It is well settled in Hawai‘i “that equitable remedies are not available when

an express contract exists between the parties concerning the same subject matter.”

AAA Haw., LLC v. Haw. Ins. Consultants, Ltd., CV. No. 08-00299 DAE-BMK,

2008 WL 4907976, at *3 (D. Haw. Nov. 12, 2008) (citations omitted); Chung, 882

F. Supp. 2d at 1192 (“As a general rule, ‘[a]n action for unjust enrichment cannot

lie in the face of an express contract.’”). Thus, “[w]here the parties to a contract

have bargained for a particular set of rights and obligations, all claims involving

those express rights and obligations properly lie in contract law and not in equity.”

AAA, 2008 WL 4907976, at *3.

      In examining California law, the Ninth Circuit has held that district courts

may construe unjust enrichment claims as “quasi-contract claims seeking

restitution.” Astiana, 783 F.3d at 762.

      Here, while Plaintiff Maeda asserts breach of warranty claims, an express

contract does not exist between the parties. Even if a contract existed, Plaintiff


14
   Unjust enrichment “broadly provides that a person who is unjustly enriched at
the expense of another is subject to liability in restitution.” Khasin v. R. C.
Bigelow, Inc., No. 12-CV-02204-WHO, 2015 WL 4104868, at *2 (N.D. Cal. July
7, 2015) (citation and quotations omitted). To advance a basis for obtaining
restitution, a plaintiff must demonstrate the “defendant’s receipt and unjust
retention of a benefit.” Id. (citation and quotations omitted).

                                          42
Maeda “may set out 2 or more statements of a claim or defense alternatively or

hypothetically, either in a single count or defense or in separate ones. If a party

makes alternative statements, the pleading is sufficient if any one of them is

sufficient.” Fed. R. Civ. P. 8(d)(2); Astiana, 783 F.3d at 762. The Court

additionally finds that Plaintiff Maeda’s allegations adequately state a quasi-

contract/unjust enrichment/restitution claim under both Hawai‘i and California

law. See, e.g., Astiana, 783 F.3d at 762 (holding that the plaintiff’s straightforward

statement—that the defendant had enticed her to purchase its products through

“false and misleading” labeling and that it was “unjustly enriched” as a result—

was sufficient to state a quasi-contract cause of action). Accordingly, the Motion

is DENIED as to the quasi-contract/unjust enrichment/restitution claim (Count 12).

G. Standing for Injunctive Relief

      In his prayer for damages, Plaintiff Maeda seeks “injunctive and other

equitable relief as is necessary to protect the interests of Plaintiffs and the Classes,

including . . . an order prohibiting [Defendant] from engaging in the unlawful act

described above.” Compl. at 37. Defendant contends that Plaintiff Maeda lacks

standing to seek prospective injunctive relief.

      Article III of the Constitution limits the jurisdiction of the federal courts to

certain “cases” and “controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

408 (2013). Plaintiffs are required to demonstrate three elements to establish that


                                           43
they have “standing” to sue in federal court: (1) “injury in fact” that is “concrete

and particularized” and “actual and imminent”; (2) the injury must be fairly

traceable to defendant’s conduct; and (3) the injury can be redressed through

adjudication. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992);

Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547 (2016). “[T]he

‘threatened injury must be certainly impending to constitute injury in fact’ and

‘allegations of possible future injury are not sufficient.’” Davidson v. Kimberly-

Clark Corp., 889 F.3d 956, 967 (9th Cir. 2018) (citation omitted). Article III

requires a plaintiff seeking prospective injunctive relief to show irreparable injury;

that is, “a sufficient likelihood that he will again be wronged in a similar way.”

City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983).

      Even if “an injury is shared by a large class of other possible litigants,” a

plaintiff must nevertheless “allege a distinct and palpable injury to himself.”

Warth, 422 U.S. at 501 (citation omitted); Spokeo, __ U.S. at __ n.6, 136 S. Ct. at

1547 n.6 (2016) (“That a suit may be a class action . . . adds nothing to the

question of standing, for even named plaintiffs who represent a class ‘must allege

and show that they personally have been injured, not that injury has been suffered

by other, unidentified members of the class to which they belong.’”).




                                          44
A plaintiff invoking federal jurisdiction must satisfy Article III’s standing

requirements even if the plaintiff only asserts state law claims. See Birdsong v.

Apple. Inc., 590 F.3d 955, 960 n.4 (9th Cir. 2009).

      In the consumer protection arena, the Ninth Circuit has held that

             a previously deceived consumer may have standing to seek an
             injunction against false advertising or labeling, even though the
             consumer now knows or suspects that the advertising was false
             at the time of the original purchase, because the consumer may
             suffer an “actual and imminent, not conjectural or hypothetical”
             threat of future harm.

Davidson, 889 F.3d at 969. That the plaintiff knew “the advertisement or label was

false in the past does not equate to knowledge that it will remain false in the

future.” Id. Threats of future harm may include the consumer’s plausible

allegations that (1) “she will be unable to rely on the product’s advertising or

labeling in the future, and so will not purchase the product although she would like

to” or (2) “she might purchase the product in the future, despite the fact it was once

marred by false advertising or labeling, as she may reasonably, but incorrectly,

assume the product was improved.” Id. at 969-70 (citations omitted).

      Plaintiff Maeda’s allegations pertaining to the request for injunctive relief

are contained in paragraph 50 of the Complaint:

             50. Despite being misled by [Defendant], Plaintiffs wish and
             are likely to continue purchasing Hawaiian Snacks, if they are
             made in Hawai‘i or if they could rely with confidence on the
             packaging and could then make an informed purchasing
             decision based on truthful information regarding where the
                                          45
             Hawaiian Snacks are made. Although Plaintiffs regularly visit
             stores where the Hawaiian Snacks are sold, because they were
             deceived in the past by [Defendant], absent an injunction, they
             will be unable to rely with confidence on [Defendant’s]
             representations in the future and will therefore abstain from
             purchasing the Hawaiian Snacks, even though they would like
             to purchase them. In addition, members of the proposed
             Classes run the risk of continuing to purchase the Hawaiian
             Snacks, under the assumption that the Hawaiian Snacks are
             made in Hawaii. Until [Defendant] begins to produce the
             Hawaiian Snacks in Hawai‘i or is enjoined from making further
             false and misleading representations, Plaintiffs and other
             consumers will continue to bear this ongoing injury.

Compl. at ¶ 50 (emphases added). Plaintiff Maeda asserts that his allegations fall

under the first category of threats of future harm identified in Davidson v.

Kimberly-Clark Corp. because he is unable to rely on Defendant’s representations

about where the Hawaiian Snacks are produced.

      Defendant contends that this case is distinguishable from Davidson because

Plaintiff Maeda knows that the Hawaiian Snacks are no longer produced in

Hawai‘i, the Hawaiian Snacks are produced on the mainland, and the place of

production is identified on the FDA-mandated geographic disclosure. Reply at 20.

Under Davidson, however, “a previously deceived plaintiff may have standing to

seek injunctive relief[.]” Davidson, 889 F.3d at 970.

      In Davidson, the plaintiff purchased Scott Wipes based on the “flushable”

notation on the packaging. Id. at 961. After realizing that the wipes were not truly

flushable, she stopped using them. Id. at 962. The plaintiff wanted to purchase


                                         46
wipes that were genuinely flushable, if she could determine that the wipes were

suitable for flushing prior to purchase. Id. The Ninth Circuit’s determination that

the plaintiff had standing to pursue injunctive relief because she faced a threat of

imminent or actual harm was based on her inability to rely on the defendant’s label

in the future; that is, she had “no way of determining whether the representation

‘flushable’ [was] in fact true.” Id. at 967, 970. Although acknowledging that it

was a “close question,” the Davidson court reasoned that the plaintiff alleged that

she desired to purchase the defendant’s flushable wipes in the future and that the

first amended complaint was “devoid of any grounds to discount [Davidson’s]

stated intent to purchase [the wipes] in the future.” Id. at 971 (alterations in

original).

      Based on the allegations in the Complaint, the Court finds that this case

presents an even closer call than Davidson, as unlike the Davidson plaintiff,

Plaintiff Maeda is not precluded from verifying the origin of the Hawaiian Snacks

until consumption/use. Giving the Court additional pause is Plaintiff Maeda’s

somewhat contradictory allegation that he will abstain from purchasing the

Hawaiian Snacks absent an injunction and that he will continue to suffer ongoing

injury until the snacks are manufactured in Hawai‘i or Defendant is “enjoined




                                          47
from making further false and misleading representations.”15 Compl. at ¶ 50

(emphasis added).

      However, given the Court’s obligation to presume the truth of Plaintiff

Maeda’s allegations and construe all allegations in his favor at this stage of the

proceedings, the Court finds that Plaintiff Maeda has adequately alleged that he

faces an imminent or actual threat of future harm by being unable to rely on

Defendant’s packaging and marketing. As in Davidson, Plaintiff Maeda alleges

that he wishes to purchase the Hawaiian Snacks. Accepting the truth of this claim,

as it must, the Court finds that Plaintiff Maeda’s alleged harm sufficiently confers

standing to seek injunctive relief. The Court therefore DENIES Defendant’s

Motion as to the standing issue.16


15
   In any amended pleading, Plaintiff Maeda might consider refining his
allegations pertaining to injunctive relief.
16
   Defendant cites Cordes v. Boulder Brands USA, Inc., No. CV 18-6534 PSG
(JCX), 2018 WL 6714323, at *4 (C.D. Cal. Oct. 17, 2018), to demonstrate that not
every case presents a Davidson injury. Cordes differs in a material respect. There,
the plaintiff did not allege that he had any interest in purchasing the subject
product in the future. Id. On that basis alone, the court found that the plaintiff
lacked standing to sue for injunctive relief. Id. (“The complete absence of any
allegations about Plaintiff's future intentions with regard to the Product is enough
for the Court to find that he lacks standing to sue for injunctive relief.”).

      In cases with analogous facts, courts have found that the plaintiffs had
standing to seek injunctive relief under Davidson. See, e.g., Cesta v. Trader Joe's
Co., No. CV 18-895-DMG (RAOX), 2018 WL 6075352, at *3 (C.D. Cal. Aug. 28,
2018) (concluding that the plaintiff’s allegations—that she would like to purchase
(continued. . . . )
                                          48
                                   CONCLUSION

      In accordance with the foregoing, the Court HEREBY GRANTS IN PART

AND DENIES IN PART Defendant’s Motion as follows:

   ▪ Plaintiff Sanchez’s claims are DISMISSED WITH PREJUDICE for lack of
     personal jurisdiction.

   ▪ The “Made in Hawaii” claim (Count 1) is DISMISSED WITH PREJUDICE.



(. . . . continued)
the subject product from the defendant in the future, she cannot rely on the
labeling; that she will not know what she is purchasing without investigating the
product’s ingredients prior to purchase; and that had she known that the product
was primarily composed of soybean oil versus vitamin E oil she would not have
purchased it—satisfy Davidson’s standard); ConAgra, 2018 WL 6460451, at *13
(holding that the plaintiffs satisfied Davidson and established a “threat of repeated
injury that is concrete, particularized, and redressable” because they wished to
purchase a product from defendant but had no way of knowing whether “zero fact,
zero calorie” representations were true and were therefore at risk of being misled
again); Schneider v. Chipotle Mexican Grill, Inc., 328 F.R.D. 520, 528 (N.D. Cal.
2018) (deeming the plaintiffs’ allegations that they wish to continue patronizing
Chipotle if Chipotle has a non-GMO/GMO-free menu sufficient on their face to
allege standing to seek injunctive relief in light of Davidson); Wisdom v. Easton
Diamond Sports, LLC, No. CV 18-4078 DSF (SSX), 2019 WL 580670, at *3 (C.D.
Cal. Feb. 11, 2019) (holding that the plaintiff’s allegations that he “regularly visits
sporting goods stores where Easton bats are sold in order to browse and purchase
the latest bat models”; has and often purchases new bats in anticipation of
upcoming baseball seasons; and wishes to purchase Easton bats in the future if
accurately labeled, despite being misled by the defendant’s labeling, were
sufficient to confer Article III standing for injunctive relief under Davidson);
Robinson v. J.M. Smucker Co., No. 18-CV-04654-HSG, 2019 WL 2029069, at *4
(N.D. Cal. May 8, 2019) (alteration in original) (finding sufficient to establish
standing for injunctive relief the plaintiff’s allegations that she “will not purchase
the Crisco EVOO product in the future, although [she] would like to do so, unless
and until Defendant takes corrective action”).

                                          49
   ▪ The UDAP claim (Count 2), California consumer protection claims (Counts
     4-6), breach of warranty claims (Counts 7 and 8), and fraud/intentional
     misrepresentation claims (Count 9 and 10) are DISMISSED WITH LEAVE
     TO AMEND.

   ▪ The Motion is DENIED as to the unnamed non-resident class members, the
     Hawai’i false advertising claim (Count 3), the negligent misrepresentation
     claim (Count 11), the quasi-contact/unjust enrichment/restitution claim
     (Count 12), and the request for injunctive relief.

      Plaintiff Maeda may file an amended pleading by June 10, 2019 correcting

the deficiencies identified herein and in conformance with this Order. Failure to

do so will result in the dismissal of this action.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, May 9, 2019.




Civil No. 18-00459 JAO-RLP; Maeda, et al. v. Pinnacle Foods, Inc.; ORDER GRANTING IN PART
AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ CLASS ACTION
COMPLAINT

                                           50
